Case 1:16-cv-00447-WES-PAS Document 114-29 Filed 04/29/19 Page 1 of 7 PageID #: 3159




           EXHIBIT 96
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 2 of 7 PageID #: 3160
                                             Filed 04/29/19
       Job No. 3218027

    1                       UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND
    2                CAUSE NOS. 1:16-cv-46-S and 1:16-cv-447-S
    3             SHEET METAL WORKERS LOCAL     )
                  NO. 20, et al.,               )
    4                                           )
                           Plaintiffs,          )
    5                                           )
                           -vs-                 )
    6                                           )
                  CVS PHARMACY, INC., et al.,   )
    7                                           )
                           Defendants.          )
    8
    9
                          VIDEO DEPOSITION OF HAZEL COMPTON
   10
   11
   12
   13               The deposition upon oral examination of
           HAZEL COMPTON, a witness produced and sworn before me,
   14      Amy Doman, RPR, CRR, CSR No. 10-R-3022, Notary Public
           in and for the County of Hamilton, State of Indiana,
   15      taken on behalf of the Defendants, at the offices of
           Ice Miller, LLP, One American Square, Suite 2900,
   16      Indianapolis, Indiana, scheduled to begin at 9:00 a.m.,
           on Thursday, February 14, 2019, pursuant to the Federal
   17      Rules of Civil Procedure.
   18
   19
   20
   21
   22
   23
   24
   25

                                                                        Page 1

                                         Stratos Legal
        800.971.1127                  A Veritext Company                   713.481.2180
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 3 of 7 PageID #: 3161
                                             Filed 04/29/19
       Job No. 3218027

    1                     MR. TASIC:   Objection to form.

    2       A      Yes.

    3           BY MR. RENDELL:

    4       Q      Did you expect Segal to make recommendations

    5              regarding prescription drug benefits for the fund?

    6       A      Yes.

    7       Q      Did you expect them to stay abreast of developments

    8              in the prescription drug market?

    9       A      Yes.

   10       Q      Did you expect them to let you know if something

   11              important happened in the prescription drug market?

   12                     MR. TASIC:   Objection to form.

   13       A      Yes.

   14           BY MR. RENDELL:

   15       Q      Did you expect them to present information to the

   16              trustees that would be important in making

   17              decisions about prescription drug benefits?

   18       A      Yes.

   19       Q      To offer prescription benefits, the fund had a

   20              contract with a pharmacy benefits manager, correct?

   21       A      Yes.

   22       Q      Will you understand if I refer to pharmacy benefits

   23              managers as PBMs for simplicity?

   24       A      Yes.

   25       Q      Have you heard the term "PBM" before?

                                                                        Page 43

                                          Stratos Legal
        800.971.1127                   A Veritext Company                  713.481.2180
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 4 of 7 PageID #: 3162
                                             Filed 04/29/19
       Job No. 3218027

    1       A      Yes.

    2       Q      In your understanding, what is a "PBM"?

    3       A      Exactly what it is, a pharmacy benefit manager.

    4              They are the entity that, you know, we would enter

    5              into an arrangement with for drug pricing.

    6       Q      Do you understand that they adjudicate claims

    7              related to prescription benefits?

    8       A      Yes.

    9       Q      In the 2008 to 2016 time period, the fund's PBM was

   10              Caremark, correct?

   11       A      Yes.

   12       Q      The fund's trustees entered into a contract with

   13              Caremark for PBM services, correct?

   14       A      Yes.

   15       Q      The contract set out what services Caremark would

   16              provide for the fund, right?

   17       A      Yes.

   18       Q      The contract also set out what the fund would pay

   19              for the services Caremark was providing, right?

   20       A      Yes.

   21                     (Deposition Exhibit 7 was marked for

   22              identification.)

   23       Q      I'd like to show you another document, which will

   24              be marked Exhibit 7.      Do you recognize this

   25              document?

                                                                        Page 44

                                         Stratos Legal
        800.971.1127                  A Veritext Company                   713.481.2180
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 5 of 7 PageID #: 3163
                                             Filed 04/29/19
       Job No. 3218027

    1       A      Yes.

    2       Q      Do you see the title of this document says,

    3              "Prescription Benefit Services Agreement"?

    4       A      Yes.

    5       Q      Looking below that title, do you see the paragraph

    6              that says, "This prescription benefit services

    7              agreement, the agreement, is entered into as of

    8              January 1, 2015, the effective date, between

    9              Caremark PCS Health, LLC, a Delaware limited

   10              liability company, Caremark, and Sheet Metal

   11              Workers Local Number 20, Welfare and Benefit Fund,

   12              client, to sponsor the health benefit plan."             Do

   13              you see that?

   14       A      Yes.

   15       Q      Below that, do you see the next paragraph that

   16              says, "Client has established a health benefit plan

   17              for its plan participants and hereby retains

   18              Caremark to provide certain prescription benefit

   19              management, disease management, and specialty

   20              pharmacy services with respect to client's health

   21              benefit plan and plans."

   22       A      Yes.

   23       Q      Below that, do you see the line that says,

   24              "Caremark agrees to provide such services pursuant

   25              to the terms and conditions of this agreement"?

                                                                        Page 45

                                         Stratos Legal
        800.971.1127                  A Veritext Company                   713.481.2180
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 6 of 7 PageID #: 3164
                                             Filed 04/29/19
       Job No. 3218027

    1       STATE OF INDIANA                 )

                                             )   SS:

    2       COUNTY OF HAMILTON               )

    3

    4                  I, Amy Doman, RPR, CRR, CSR No. 10-R-3022,

    5              Notary Public in and for the County of Hamilton,

    6              State of Indiana, at Large, do hereby certify that

    7              HAZEL COMPTON, the deponent herein, was by me first

    8              duly sworn to tell the truth, the whole truth, and

    9              nothing but the truth in the aforementioned

   10              matter;

   11                  That the foregoing deposition was taken on

   12              behalf of the Defendants, at the offices of Ice

   13              Miller, LLP, One American Square, Suite 2900,

   14              Indianapolis, Indiana, on Thursday,

   15              February 14, 2019, pursuant to the Federal Rules of

   16              Civil Procedure;

   17                  That said deposition was taken down in

   18              stenograph notes and afterwards reduced to

   19              typewriting under my direction, and that the

   20              typewritten transcript is a true record of the

   21              testimony given by the said deponent; and that

   22              signature was requested by the deponent and all

   23              parties present;

   24                  That the parties were represented by their

   25              counsel as aforementioned.

                                                                      Page 168

                                         Stratos Legal
        800.971.1127                  A Veritext Company                   713.481.2180
                            Hazel Compton
Case 1:16-cv-00447-WES-PAS Document 114-29- February 14, 2019 Page 7 of 7 PageID #: 3165
                                             Filed 04/29/19
       Job No. 3218027

    1                  I do further certify that I am a disinterested

    2              person in this cause of action, that I am not a

    3              relative or attorney of either party or otherwise

    4              interested in the event of this action, and that I

    5              am not in the employ of the attorneys for any

    6              party.

    7                  IN WITNESS WHEREOF, I have hereunto set my

    8              hand and affixed my notarial seal this 18th day

    9              of February, 2019.

   10

   11

   12

   13                             <%8206,Signature%>

   14                             Amy Doman, RPR, CRR, CSR No. 10-R-3022

   15                             Notary Public

   16

   17

   18       My Commission Expires:

   19       September 30, 2025,

   20       Residing in Hamilton County, Indiana

   21

   22

   23

   24

   25

                                                                      Page 169

                                         Stratos Legal
        800.971.1127                  A Veritext Company                   713.481.2180
